                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


JILL ELIZABETH NEAGLE,

                          Plaintiff,
vs.                                                            Case No. 3:18-cv-1436-J-32JRK

JASON EDWARD COUNTER,

                          Defendant.


                                       ORDER TO SHOW CAUSE

            Pro se plaintiff opened this civil case by filing a document styled “Motion to Enforce

Foreign Judgment of Mother’s Custody, Visitation, and Primary Residents [sic] and

Emergency Verified Pick Up Order” (Doc. 1) and a motion for leave to proceed in forma

pauperis (Doc. 2). She attaches 88 pages of filings, mostly from a child custody suit now

pending in the Fourth Judicial Circuit, in and for Duval County, Florida.

            Plaintiff has alleged no basis for the Court to exercise jurisdiction over this matter and

there likely is none. The federal courts traditionally abstain from deciding diversity cases that

concern domestic relations,1 the UCCJEA does not confer federal jurisdiction,2 and, to the

extent she is attempting to appeal any adverse rulings from state court, the federal court is

not an avenue for that relief either.3


      1
          See, e.g., Ingram v. Hayes, 866 F.2d 368, 369 (11th Cir. 1988) (per curiam).
   2
    See, e.g., Cahill v. Kendall, 202 F. Supp. 2d 1322, 1329 (S.D. Ala. 2002) (citing Becker
v. California, 17 F.3d 393 (9th Cir. 1994)).
  3
   See, e.g., Staley v. Ledbetter, 837 F.2d 1016, 1017-18 (11th Cir. 1998) (finding court had
no subject matter jurisdiction over parent’s civil rights action which challenged state’s child
       Accordingly, it is hereby

       ORDERED:

       No later than DECEMBER 20, 2018, plaintiff shall SHOW CAUSE as to why this case

should not be dismissed for lack of subject matter jurisdiction. Failure to respond by the

deadline will result in the dismissal of this case without further notice.

       Based on the filings from state court that plaintiff attached to her motion, it appears

there are hearings imminently set. Plaintiff is advised that the filing of this lawsuit does not

have any effect on the state court’s schedule; plaintiff should conduct herself accordingly.

       DONE AND ORDERED at Jacksonville, Florida this 4th day of December, 2018.




s.
Copies:

pro se plaintiff




custody determination on due process and other grounds); Goodman ex rel. Goodman v.
Sipos, 259 F.3d 1327, 1334 (11th Cir. 2001) (affirming dismissal of due process claim under
Rooker-Feldman where parents had opportunity to raise constitutional challenges in state
court proceedings).

                                               2
